Case 2:17-cv-01338-NGG-ARL Document 350 Filed 07/30/21 Page 1 of 14 PageID #: 5182




        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
        ALAN L. FRANK LAW ASSOCIATES, P.C.,
                                  Plaintiff,               MEMORANDUM & ORDER
                                                           17-CV-1338 (NGG) (ARL)
                      -against-
        OOO RM INVEST, VARWOOD HOLDINGS,
        LTD., TCAHAI HAIRULLAEVICH KATCAEV,
        SASHA SCHMDT and SERGEY PIROZHNIKOV,
                              Defendants.
        OOO RM INVEST, VARWOOD HOLDINGS,
        LTD. and TCAHAI HAIRULLAEVICH KATCAEV,
                                  Counter-Plaintiffs,
                      -against-
        ALAN L. FRANK LAW ASSOCIATES, P.C.,
        ALAN L. FRANK and EUGENE A. KHAVINSON,
                                  Counter-Defendants.


              NICHOLAS G. GARAUFIS, United States District Judge.
              Plaintiff and Counter-Defendant Alan L. Frank Law Associates,
              P.C. (“Frank Firm”) commenced this interpleader action on Feb-
              ruary 22, 2016 against Defendants and Counter-Plaintiffs OOO
              RM Invest (“RM”), Varwood Holdings, Ltd. (“Varwood”), and
              Tcahai Hairullaevich Katcaev (collectively, the “Settling Parties”)
              and Defendants Sasha Schmdt and Sergey Pirozhnikov. (Compl.
              (Dkt. 1) ¶¶ 1-6.) The action arises from a $2.9 million settlement
              agreement between the Settling Parties and several nonparties.
              (Settling Parties’ Rule 56.1 Stmt. (“Settling Parties’ 56.1”) (Dkt.
              277-1) ¶ 15.) The Settling Parties subsequently asserted counter-
              claims against Frank Firm and its principal, Alan L. Frank
              (collectively, the “Frank Parties”), and Eugene A. Khavinson, al-
              leging, inter alia, legal malpractice and breach of fiduciary duty.




                                               1
Case 2:17-cv-01338-NGG-ARL Document 350 Filed 07/30/21 Page 2 of 14 PageID #: 5183




              (Settling Parties’ Ans., Crossclaim, and Counterclaim (“Counter-
              claim”) (Dkt. 169) at 9-19.)
              Pending before the court are two motions by the Settling Parties
              to strike affirmative defenses from the Frank Parties’ and Khavin-
              son’s responses to the Counterclaim. (See Frank Parties’ Ans. to
              Counterclaim (“Frank Ans.”) (Dkt. 343); Khavinson Ans. to
              Counterclaim (“Khavinson Ans.”) (Dkt. 344); Mot. to Strike
              Frank Ans. (Dkt. 345); Mot. to Strike Khavinson Ans. (Dkt. 346);
              Frank Parties’ Mem. in Opp. (“Frank Opp.”) (Dkt. 347); Khavin-
              son Mem. in Opp. (“Khavinson Opp.”) (Dkt. 348).)
              For the reasons explained below, the Settling Parties’ Motions to
              Strike are GRANTED IN PART and DENIED IN PART.

                  I.      BACKGROUND
              The court assumes familiarity with the factual and procedural
              history of this case, and it provides a summary of that history
              only insofar as it is necessary to the resolution of the pending
              motions. 1 Except as otherwise indicated, the facts in this section
              are not in dispute.

                  A. Factual Background
              RM is a Russian limited liability company with its principal place
              of business in Russia. (Settling Parties’ 56.1 ¶ 1.) At the time this
              lawsuit was filed, Defendants Katcaev, Schmdt, and Pirozhnikov
              were the three “participants” who held equity in RM. (Id. ¶¶ 2-
              5.) RM has effectively ceased operations, and its only material
              assets are its share of the settlement proceeds discussed below.
              (Schmdt & Pirozhnikov Rule 56.1 Stmt. (“Schmdt & Pirozhnikov

              1
               The facts are set forth in greater detail in Magistrate Judge Arlene Lind-
              say’s Reports and Recommendations (“R&Rs”), and in the court’s
              Memorandum and Order adopting those R&Rs. (See Feb. 24, 2020 R&R
              (Dkt. 302); Mar. 2, 2020 R&R (Dkt. 303); Mem. & Order Adopting R&Rs
              (Dkt. 335).)




                                                  2
Case 2:17-cv-01338-NGG-ARL Document 350 Filed 07/30/21 Page 3 of 14 PageID #: 5184




              56.1”) (Dkt. 280 at ECF pp. 13-19) ¶ 34.) In or around 2013,
              Katcaev negotiated a deal with Net Element, Inc. (“Net Ele-
              ment”), subject to which RM would transfer its principal assets
              to Net Element in exchange for 30% of Net Element’s stock.
              (Decl. of Sasha Schmdt (“Schmdt Decl.”) (Dkt. 280 at ECF pp. 2-
              6) ¶ 7.) The deal fell apart, and the Defendants retained Frank
              Firm to represent them in actions against Net Element, with
              Khavinson as co-counsel. (Id. ¶ 9; Settling Parties’ 56.1 ¶ 17;
              Counterclaim ¶ 13.) Frank Firm filed a lawsuit against Net Ele-
              ment and other defendants in the Southern District of Florida, on
              behalf of RM, Varwood, and Katcaev. (Settling Parties’ 56.1 ¶¶
              10-12.) The parties to this underlying lawsuit eventually reached
              a settlement agreement, subject to which the Settling Parties
              would receive $2.9 million and 1,000,000 shares of Net Element
              stock. (Id. ¶¶ 14-16.) After the deduction of attorney’s fees and
              costs, the remaining value of the settlement fund was just over
              $2.3 million. (Settling Parties’ 56.1 ¶ 24.)
              The Settlement Agreement provided for the settlement funds to
              be released to Frank Firm and did not specify how those funds
              would be apportioned. (Id. ¶¶ 15, 20.) The Frank Parties, as well
              as Schmidt and Pirorzhnikov, suggest that Schmdt, Katcaev, and
              Pirozhnikov had agreed to split the proceeds from the settlement
              equally between the three of them, and Schmdt and Pirozhnikov
              asked Frank to distribute the funds accordingly. (Schmdt & Pi-
              rozhnikov 56.1 ¶ 36.) Katcaev opposed that plan and demanded,
              through new counsel, that Frank transfer most of the proceeds to
              him. (Id. ¶ 37.) Frank subsequently brought this interpleader ac-
              tion to resolve the parties’ dispute over the distribution of the
              settlement proceeds.




                                             3
Case 2:17-cv-01338-NGG-ARL Document 350 Filed 07/30/21 Page 4 of 14 PageID #: 5185




                  B. Procedural Background
              Frank Firm commenced this interpleader action in this court on
              February 22, 2016. (Compl. at 1.) The Settling Parties filed cross-
              claims in which they asserted their right to the settlement funds
              and brought counterclaims for legal malpractice, breach of fidu-
              ciary duty, and a declaratory judgment against the Frank Parties
              and Khavinson. (See Counterclaim.) On November 30, 2020, the
              court adopted two R&Rs by Magistrate Judge Arlene Lindsay, de-
              nied the Settling Parties’ motion for summary judgment, and
              partially granted and partially denied the Frank Parties’ and
              Khavinson’s motions to dismiss the Settling Parties’ counter-
              claims. (See Mem. & Order Adopting R&Rs (“M&O”) (Dkt. 335).)
              The Frank Parties and Khavinson subsequently filed their an-
              swers to the Counterclaim, in which they asserted numerous
              affirmative defenses. (See Frank Ans. at 12-16; Khavinson Ans. at
              12-14.) The Settling Parties then moved to strike eleven of the
              seventeen affirmative defenses asserted by the Frank Parties and
              eight of the fourteen affirmative defenses asserted by Khavinson.

                  II.     LEGAL STANDARD
              Under Rule 12(f) of the Federal Rules of Civil Procedure, “[t]he
              court may strike from a pleading an insufficient defense or any
              redundant, immaterial, impertinent, or scandalous matter.” Fed.
              R. Civ. P. 12(f). “Although courts are given discretion to resolve
              Rule 12(f) motions, as a general rule motions to strike affirmative
              defenses are disfavored and should not be granted unless there
              are strong reasons for doing so.” Perez v. De Domenico Pizza &
              Rest. Inc., 14-cv-7236 (LDW) (ARL), 2016 WL 3774389, at *1
              (E.D.N.Y. May 31, 2016).2 “In order for a court to strike a defense
              as insufficient: (1) there must be no question of fact that might


              2 When quoting cases, and unless otherwise noted, all citations and quota-
              tion marks are omitted, and all alterations are adopted.




                                                  4
Case 2:17-cv-01338-NGG-ARL Document 350 Filed 07/30/21 Page 5 of 14 PageID #: 5186




              allow the defense to succeed; (2) there must be no substantial
              question of law that might allow the defense to succeed; and (3)
              the plaintiff must be prejudiced by the inclusion of the defense.”
              Id. (emphasis in original); see also S.E.C. v. McCaskey, 56 F. Supp.
              2d 323, 326 (S.D.N.Y. 1999).

                 III.    DISCUSSION
               The Settling Parties ask the court to strike the majority of the
              Frank Parties’ and Khavinson’s affirmative defenses, on the
              grounds that they either fail as a matter of law or are legally in-
              sufficient.
              The Second Circuit has held that “the plausibility standard of
              [Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)] applies to
              determining the sufficiency of all pleadings, including the plead-
              ing of an affirmative defense.” GEOMC Co., Ltd. v. Calmare
              Therapeutics Inc., 918 F.3d 92, 97 (2d Cir. 2019). But it has also
              explained that “applying the probability standard to any pleading
              is a context-specific task,” and that where “an affirmative de-
              fense, rather than a complaint, is at issue . . . the degree of rigor
              appropriate for testing the pleading” may be reduced in light of
              the limited time interval afforded to a defendant filing an answer.
              Id. at 98. Further, “the nature of the affirmative defense” may
              also dicate the rigor of the analysis, because the facts needed to
              plead an affirmative defense may or may not be “readily known.”
              Id.
                 A. Motion to Strike the Frank Parties’ Affirmative De-
                    fenses
              The Settling Parties move to strike the first, second, third, fifth,
              sixth, seventh, ninth, twelfth, thirteenth, fifteenth, and sev-
              enteeth affirmative defenses asserted by the Frank Parties. For
              the reasons explained below, the motion is granted with respect
              to the Frank Parties’ first affirmative defense and denied with re-
              spect to the remaining affirmative defenses.




                                               5
Case 2:17-cv-01338-NGG-ARL Document 350 Filed 07/30/21 Page 6 of 14 PageID #: 5187




                 1. First Affirmative Defense
              The Frank Parties’ first affirmative defense is that the Settling
              Parties’ claims are barred by Pennsylvania state law, which they
              suggest bars legal malpractice claims arising from settlement
              agreements. (Frank Ans. at 12.) The Settling Parties argue that
              the court has already rejected this defense as a matter of law.
              (Mot. to Strike Frank Ans. at 2.) This court, in deciding the Frank
              Parties’ motion to dismiss the Settling Parties’ counterclaim, con-
              sidered and rejected the argument that Pennsylvania law bars
              legal malpractice claims arising from settlement agreements.
              (See M&O at 27-29 (“Regardless of which law applies to the Set-
              tling Parties’ legal malpractice claim, the claim is not barred
              simply by the fact that it arises from a settlement agreement.”))
              The court therefore finds that this affirmative defense is legally
              insufficient and grants the motion to strike it from the Frank Par-
              ties’ answer.
                 2. Second Affirmative Defense
              The Frank Parties’ second affirmative defense is that the Settling
              Parties’ claims are barred by Pennsylvania state law’s contribu-
              tory negligence doctrine. (Frank Ans. at 12.) The Settling Parties
              argue that the Frank Parties fail to plead sufficient facts in sup-
              port of this defense. (Mot. to Strike Frank Ans. at 3.) The Frank
              Parties allege, inter alia, that Katcaev provided them with con-
              flicting instructions regarding distribution of the settlement
              funds. (Frank Ans. at 5..) In light of the limited time available to
              the Frank Parties to file an answer and the nature of the defense
              asserted, as well as the Settling Parties’ failure to establish that
              they will be prejudiced by the inclusion of the affirmative de-
              fense, the court finds that the Frank Parties have met their
              pleading burden and declines to strike this affirmative defense.




                                               6
Case 2:17-cv-01338-NGG-ARL Document 350 Filed 07/30/21 Page 7 of 14 PageID #: 5188




                 3. Third Affirmative Defense
              The Frank Parties’ third affirmative defense is that the Settling
              Parties’ claim for consequential damages is remote and specula-
              tive, and that it is based on the inaccurate premise that the
              interpleader is itself actionable. (Frank Ans. at 12-13.) The Set-
              tling Parties argue that the Frank Parties fail to plead sufficient
              facts in support of this defense. (Mot. to Strike Frank Ans. at 3.)
              In light of the limited time available to the Frank Parties to file
              an answer and the nature of the defense asserted, as well as the
              Settling Parties’ failure to establish that they will be prejudiced
              by the inclusion of the affirmative defense, the court finds that
              the Frank Parties have met their pleading burden and declines to
              strike this affirmative defense.
                 4. Fifth Affirmative Defense
              The Frank Parties’ fifth affirmative defense is that the Settling
              Parties’ voluntary consent to the Division Agreement and Settle-
              ment Agreement preclude their claims. (Frank Ans. at 13.) The
              Settling Parties argue that, in the absence of specific citations to
              those agreements, this defense is implausible. (Mot to Strike
              Frank Ans. at 3-4.) In light of the limited time available to the
              Frank Parties to file an answer and the nature of the defense as-
              serted, as well as the Settling Parties’ failure to establish that they
              will be prejudiced by the inclusion of the affirmative defense, the
              court finds that the Frank Parties have met their pleading burden
              and declines to strike this affirmative defense.
                 5. Sixth Affirmative Defense
              The Frank Parties’ sixth affirmative defense is that no statute or
              contract authorizes the Settling Parties to recover attorneys’ fees.
              (Frank Ans. at 13.) The Settling Parties argue that the court has
              already rejected this defense as a matter of law. (Mot. to Strike
              Frank Ans. at 4.) The court previously denied the Frank Parties’




                                                7
Case 2:17-cv-01338-NGG-ARL Document 350 Filed 07/30/21 Page 8 of 14 PageID #: 5189




              request to strike the Settling Parties’ request for attorneys’ fees,
              reasoning that while the Settling Parties could not recover attor-
              neys’ fees based on certain dismissed counterclaims, they might
              be able to recover attorneys’ fees if they prevailed on certain re-
              maining counterclaims. (M&O at 33-34.) The Settling Parties
              erroneously conflate the court’s refusal to strike their prayer for
              attorneys’ fees with a binding decision by this court that attor-
              neys’ fees are not precluded under the law. Because the court
              made no such finding, it declines to strike this affirmative de-
              fense.
                 6. Seventh Affirmative Defense
              The Frank Parties’ seventh affirmative defense is that the Settling
              Parties have failed to assert cognizable claims against Alan Frank
              individually. (Frank Ans. at 14.) The Settling Parties argue that
              the court has already rejected this defense as a matter of law.
              (Mot. to Strike Frank Ans. at 4.) While the court previously de-
              nied the Frank Parties’ motion to dismiss with respect to a similar
              claim, it did not rule as a matter of law that the Settling Parties
              have asserted cognizable claims against Alan Frank individually.
              (See M&O at 33.) Accordingly, the legal sufficiency of this affirm-
              ative defense remains an open issue in this case, and the court
              declines to strike this affirmative defense.
                 7. Ninth Affirmative Defense
              The Frank Parties’ ninth affirmative defense is that their alleged
              failure to apportion the settlement funds is not actionable, and
              therefore cannot give rise to legal malpractice or breach of fidu-
              ciary duty claims. (Frank Ans. at 14.) The Settling Parties argue
              that the court has already rejected this defense as a matter of law.
              (Mot. to Strike Frank Ans. at 4-5.) The court previously denied
              the Frank Parties’ motion to dismiss on this basis, finding that
              they “d[id] not adequately establish that their alleged failure to
              counsel their clients to determine how the settlement funds
              would be divided is not actionable.” (M&O at 31.) But the court




                                               8
Case 2:17-cv-01338-NGG-ARL Document 350 Filed 07/30/21 Page 9 of 14 PageID #: 5190




              did not rule as a matter of law that the alleged failure to appor-
              tion funds was actionable. Accordingly, the legal sufficiency of
              this affirmative defense remains an open issue in this case, and
              the court declines to strike this affirmative defense.
                 8. Twelfth Affirmative Defense
              The Frank Parties’ twelfth affirmative defense is that the Settling
              Parties failed to reduce, avoid, or mitigate damages. (Frank Ans.
              at 15.) The Settling Parties argue that the Frank Parties fail to
              allege factual support for this defense. (Mot. to Strike Frank Ans.
              at 5.) As noted above, the Frank Parties’ answer makes reference
              to conduct by the Settling Parties that may have contributed to
              the alleged damages, including “conflicting instructions provided
              by Katcaev.” (Frank Ans. at 5.) In light of the limited time avail-
              able to the Frank Parties to file an answer and the nature of the
              defense asserted, as well as the Settling Parties’ failure to estab-
              lish that they will be prejudiced by the inclusion of the affirmative
              defense, the court finds that the Frank Parties have met their
              pleading burden and declines to strike this affirmative defense.
                 9. Thirteenth Affirmative Defense
              The Frank Parties’ thirteenth affirmative defense is that the equi-
              table doctrines of laches, waiver, ratification, estoppel, and/or
              unclean hands bar the Settling Parties’ claims. (Frank Ans. at 15.)
              The Settling Parties argue that the Frank Parties fail to allege fac-
              tual support for this defense. (Mot. to Strike Frank Ans. at 5.) In
              light of the limited time available to the Frank Parties to file an
              answer and the nature of the defense asserted, as well as the Set-
              tling Parties’ failure to establish that they will be prejudiced by
              the inclusion of the affirmative defense, the court finds that the
              Frank Parties have met their pleading burden and declines to
              strike this affirmative defense.




                                               9
Case 2:17-cv-01338-NGG-ARL Document 350 Filed 07/30/21 Page 10 of 14 PageID #: 5191




                  10. Fifteenth Affirmative Defense
               The Frank Parties’ fifteenth affirmative defense is that any harm
               sustained by the Settling Parties was caused by the culpable or
               wrongful conduct of parties over which the Frank Parties have
               no control. (Frank Ans. at 15.) The Settling Parties argue that the
               Frank Parties fail to allege factual support for this defense. (Mot.
               to Strike Frank Ans. at 5.) In light of the limited time available to
               the Frank Parties to file an answer and the nature of the defense
               asserted, as well as the Settling Parties’ failure to establish that
               they will be prejudiced by the inclusion of the affirmative de-
               fense, the court finds that the Frank Parties have met their
               pleading burden and declines to strike this affirmative defense.
                  11. Seventeenth Affirmative Defense
               The Frank Parties’ seventeenth affirmative defense is that the
               purported damages lack a basis in fact. (Frank Ans. at 16.) The
               Settling Parties argue that the Frank Parties fail to allege factual
               support for this defense. (Mot. to Strike Frank Ans. at 3.) In light
               of the limited time available to the Frank Parties to file an answer
               and the nature of the defense asserted, as well as the Settling
               Parties’ failure to establish that they will be prejudiced by the in-
               clusion of the affirmative defense, the court finds that the Frank
               Parties have met their pleading burden and declines to strike this
               affirmative defense.
                  B. Motion to Strike Khavinson’s Affirmative Defenses
               The Settling Parties move to strike the fifth, sixth, seventh, ninth,
               eleventh, twelfth, thirteenth, and fourteenth affirmative defenses
               asserted by Khavinson. For the reasons explained below, the mo-
               tion is granted with respect to Khavinson’s thirteenth and
               fourteenth affirmative defenses and denied with respect to the
               remaining affirmative defenses.




                                                10
Case 2:17-cv-01338-NGG-ARL Document 350 Filed 07/30/21 Page 11 of 14 PageID #: 5192




                  1. Fifth Affirmative Defense
               Khavinson’s fifth affirmative defense is that any damages must
               be reduced to account for contributory or comparative negli-
               gence by the Settling Parties or other persons. (Khavinson Ans.
               at 13.) The Settling Parties argue that Khavinson has failed to
               allege sufficient factual support for this defense. (Mot. to Strike
               Khavinson Ans. at 2.) In light of the limited time available to
               Khavinson to file an answer and the nature of the defense as-
               serted, as well as the Settling Parties’ failure to establish that they
               will be prejudiced by the inclusion of the affirmative defense, the
               court finds that Khavinson has met his pleading burden and de-
               clines to strike this affirmative defense.
                  2. Sixth Affirmative Defense
               Khavinson’s sixth affirmative defense is that any damages were
               caused by third parties over whom Khavinson had no control.
               (Khavinson Ans. at 13.) The Settling Parties argue that Khavin-
               son has failed to allege sufficient factual support for this defense.
               (Mot. to Strike Khavinson Ans. at 2.) In light of the limited time
               available to Khavinson to file an answer and the nature of the
               defense asserted, as well as the Settling Parties’ failure to estab-
               lish that they will be prejudiced by the inclusion of the affirmative
               defense, the court finds that Khavinson has met his pleading bur-
               den and declines to strike this affirmative defense.
                  3. Seventh Affirmative Defense
               Khavinson’s seventh affirmative defense is that the equitable doc-
               trines of laches, waiver, estoppel, and/or unclean hands bar the
               Settling Parties’ claims. (Khavinson Ans. at 13.) The Settling Par-
               ties argue that Khavinson has failed to allege sufficient factual
               support for this defense. (Mot. to Strike Khavinson Ans. at 3.) In
               light of the limited time available to Khavinson to file an answer
               and the nature of the defense asserted, as well as the Settling




                                                 11
Case 2:17-cv-01338-NGG-ARL Document 350 Filed 07/30/21 Page 12 of 14 PageID #: 5193




               Parties’ failure to establish that they will be prejudiced by the in-
               clusion of the affirmative defense, the court finds that Khavinson
               has met his pleading burden and declines to strike this affirma-
               tive defense.
                  4. Ninth Affirmative Defense
               Khavinson’s ninth affirmative defense is that any damages sus-
               tained by the Settling Parties were caused by their own conduct
               and lack of care. (Khavinson Ans. at 13-14.) The Settling Parties
               argue that this defense lacks sufficient factual support. (Mot. to
               Strike Khavinson Ans. at 3.) In light of the limited time available
               to Khavinson to file an answer and the nature of the defense as-
               serted, as well as the Settling Parties’ failure to establish that they
               will be prejudiced by the inclusion of the affirmative defense, the
               court finds that Khavinson has met his pleading burden and de-
               clines to strike this affirmative defense.
                  5. Eleventh Affirmative Defense
               Khavinson’s eleventh affirmative defense is that the Settling Par-
               ties failed to mitigate damages. (Khavinson Ans. at 14.) The
               Settling Parties argue that this defense lacks sufficient factual
               support. (Mot. to Strike Khavinson Ans. at 3.) In light of the lim-
               ited time available to Khavinson to file an answer and the nature
               of the defense asserted, as well as the Settling Parties’ failure to
               establish that they will be prejudiced by the inclusion of the af-
               firmative defense, the court finds that Khavinson has met his
               pleading burden and declines to strike this affirmative defense.
                  6. Twelfth Affirmative Defense
               Khavinson’s twelfth affirmative defense is that the purported
               damages are too speculative or conclusory to be recovered.
               (Khavinson Ans. at 14.) The Settling Parties argue that this de-
               fense lacks sufficient factual support. (Mot. to Strike Khavinson
               Ans. at 3-4.) In light of the limited time available to Khavinson to
               file an answer and the nature of the defense asserted, as well as




                                                 12
Case 2:17-cv-01338-NGG-ARL Document 350 Filed 07/30/21 Page 13 of 14 PageID #: 5194




               the Settling Parties’ failure to establish that they will be preju-
               diced by the inclusion of the affirmative defense, the court finds
               that Khavinson has met his pleading burden and declines to
               strike this affirmative defense.
                  7. Thirteenth Affirmative Defense
               Khavinson’s thirteenth affirmative defense is that documentary
               evidence contradicts the Settling Parties’ claims. (Khavinson Ans.
               at 14.) The Settling Parties argue that because Khavinson has
               failed to identify the relevant documentary evidence, relevant
               facts, or relevant claims, this defense is too conclusory to be pre-
               served. (Mot. to Strike Khavinson Ans. at 4.) The court agrees:
               rather than alleging a specific legal or factual defense, Khavin-
               son’s Answer merely invokes the vaguest possibility that some
               unspecified documentary evidence might contain unspecified
               facts that contradict an unspecified claim. For that reason, the
               court strikes this affirmative defense as insufficient.
                  8. Fourteenth Affirmative Defense
               Khavinson’s fourteenth affirmative defense is that he “reserves
               the right to assert additional affirmative defenses as such are de-
               termined during the course of this litigation.” (Khavinson Ans. at
               14.) This is not an affirmative defense to the Settling Parties’
               counterclaims, but rather the broadest possible attempt to pre-
               serve every affirmative defense that he may theoretically wish to
               assert at a subsequent stage of this litigation. The court therefore
               strikes this affirmative defense.

                  IV.     CONCLUSION
               For the reasons explained above, the Settling Parties’ Motion to
               Strike Affirmative Defenses (Dkt. 345) from the Frank Parties’
               Answer is GRANTED in part and DENIED in part, and the Settling
               Parties’ Motion to Strike Affirmative Defenses from Khavinson’s
               Answer (Dkt. 346) is GRANTED in part and DENIED in part. The




                                               13
Case 2:17-cv-01338-NGG-ARL Document 350 Filed 07/30/21 Page 14 of 14 PageID #: 5195




                  Frank Parties’ first affirmative defense and Khavinson’s thirteenth
                  and fourteenth affirmative defenses are STRUCK from their re-
                  spective answers to the Settling Parties’ counterclaim.
         SO ORDERED.


         Dated:      Brooklyn, New York
                     July 30 2021

                                                              _/s/ Nicholas G. Garaufis_
                                                              NICHOLAS G. GARAUFIS
                                                              United States District Judge




                                                  14
